Citation Nr: 0414968	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  00-22 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service- connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Boston, Massachusetts Regional Office 
(RO) in July 2000 and April 2001, denying the veteran service 
connection for ulcerative colitis and a TDIU, respectively.  

REMAND

The case was remanded to the RO in June 2003.  Pursuant to 
the last Board remand, a VA examination was performed.  The 
examiner was requested to provide an opinion as to whether it 
was as likely as not that any gastrointestinal illness 
diagnosed, to include ulcerative colitis, was either caused 
or is aggravated by the veteran's service connected PTSD and 
to provide a rationale for any opinion expressed.  The 
examination was conducted in September 2003.  However, the 
examiner's opinion was not entirely responsive to the Board's 
request.  The examiner did not indicate whether the service 
connected post-traumatic stress disorder aggravates the 
colitis.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders. Stegall v. West, 11 Vet. App. 268 (1998).

A review of the veteran's claims file and specifically a 
letter from the veteran's representative to the RO, dated 
January 21, 2004, indicates that the veteran is receiving 
benefits from the Social Security Administration (SSA).  The 
Board is of the opinion that these records should be 
obtained.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the VCAA as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002); 38 C.F.R. 
§ 3.159(b)(1); and any other applicable 
legal precedent.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should request the SSA to 
furnish a copy of the decision awarding 
the veteran disability benefits and the 
evidence on which that grant was based.

3.  The RO should take the appropriate 
action to forward the adjudication claims 
folder to the VA examiner who conducted 
the September 2003 VA examination for an 
addendum (if unavailable to another VA 
gastroenterology specialist).  Request 
the examiner to again review the records 
an to render an as to whether it was as 
likely as not that the veteran's service 
connected PTSD aggravates any 
gastrointestinal illness diagnosed, to 
include ulcerative colitis.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  A 
complete rational for any opinion 
expressed should be included in the 
addendum.

4.  Thereafter, the RO should re-
adjudicate the claim on appeal. If the 
benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



